Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to the
                        Illinois Official Reports                        accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2018.07.10
                                                                         08:25:11 -05'00'




                   People v. Taylor, 2018 IL App (4th) 140060-B



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            STATEN D. TAYLOR, Defendant-Appellant.



District & No.     Fourth District
                   Docket No. 4-14-0060


Filed              March 21, 2018
Rehearing denied   April 13, 2018



Decision Under     Appeal from the Circuit Court of Macon County, No. 13-CF-418; the
Review             Hon. Timothy J. Steadman, Judge, presiding.




Judgment           Affirmed.


Counsel on         Michael J. Pelletier, Patricia Mysza, and Aliza R. Kaliski, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Jay Scott, State’s Attorney, of Decatur (Patrick Delfino, David J.
                   Robinson, and Allison Paige Brooks, of State’s Attorneys Appellate
                   Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE TURNER delivered the judgment of the court, with opinion.
                   Justices Steigmann and DeArmond concurred in the judgment and
                   opinion.
                                               OPINION

¶1       A jury found defendant, Staten D. Taylor, guilty of aggravated domestic battery (720 ILCS
     5/12-3.3(a) (West 2012)) for beating his brother-in-law. The Macon County circuit court
     sentenced defendant to 15 years in prison. Defendant appealed, claiming (1) he was denied a
     fair trial on several grounds, (2) his trial attorney rendered ineffective assistance, (3) the court
     failed to give adequate consideration to his pro se allegations of ineffective assistance of
     counsel, and (4) his sentence was excessive. We affirmed defendant’s convictions, finding
     (1) he forfeited review of the errors he claimed had deprived him of a fair trial, (2) his
     ineffective assistance of counsel claims should be raised in postconviction proceedings where
     a better record can be made, (3) the court conducted an adequate Krankel inquiry (People v.
     Krankel, 102 Ill. 2d 181, 464 N.E.2d 1045 (1984)) into his pro se posttrial allegations of
     ineffective assistance of counsel, and (4) his sentence was not excessive. People v. Taylor,
     2015 IL App (4th) 140060, 44 N.E.3d 1234. Defendant filed a petition for leave to appeal with
     the Supreme Court of Illinois.
¶2       On September 27, 2017, the supreme court denied defendant’s petition for leave to appeal
     but issued a supervisory order (People v. Taylor, No. 120425 (Ill. Sept. 27, 2017)
     (nonprecedential supervisory order on denial of petition for leave to appeal)), directing this
     court to vacate our prior judgment and reconsider our decision in light of People v. Veach,
     2017 IL 120649, 89 N.E.3d 366. There our supreme court noted “ineffective assistance of
     counsel claims may sometimes be better suited to collateral proceedings but only when the
     record is incomplete or inadequate for resolving the claim.” Veach, 2017 IL 120649, ¶ 46. On
     remand to this court, the parties filed supplemental briefs, addressing the application of the
     Veach decision to the facts of this case. On December 1, 2017, this court filed a new opinion, in
     which we reconsidered our decision in light of Veach and again found defendant’s ineffective
     assistance of counsel claims should be raised on collateral review because they depended on
     proof of matters outside the appellate record.
¶3       Defendant filed a petition for rehearing, asserting this court’s December 2017 opinion
     failed to meaningfully address Veach and acknowledge the parties’ supplemental briefs on
     remand. We granted defendant’s petition for rehearing. The State filed an answer to the
     petition for rehearing, and defendant filed a reply to the answer. This court has again
     reconsidered defendant’s ineffective assistance of counsel arguments in light of Veach and
     now addresses those claims. We affirm the circuit court’s judgment.

¶4                                        I. BACKGROUND
¶5        Dawnette Sigmon, defendant’s estranged wife, began living in a rented single-family home
     on Church Street in Decatur with her three young children in September 2012, a few months
     before she met defendant. Dawnette and defendant met in November 2012 and married in
     January 2013. Dawnette asked defendant to move out of the home in March 2013 after an
     undisclosed “incident.” After this “incident,” Dawnette and her children frequently stayed with
     a friend in Warrensburg. Whenever Dawnette wanted to return to her Church Street home, she
     would call on her brother, Jashua Sigmon, to check the home to ensure no one, meaning
     defendant, was there. On April 5, 2013, she reached out to Jashua and asked for a security
     check of the home.


                                                  -2-
¶6         Jashua testified at defendant’s jury trial that on April 5, 2013, he received a call from his
       sister, asking him to check on her house. At approximately 10 p.m., Jashua drove to the Church
       Street residence, where he saw defendant standing in the driveway, talking to individuals in a
       van from the van’s driver’s side window. Jashua parked his vehicle behind the van and
       approached defendant, telling defendant he was not supposed to be there. Defendant told
       Jashua that Dawnette had given him permission to stay there for the last few days. As Jashua
       approached, defendant shoved him, and Jashua shoved defendant back. Defendant punched
       Jashua in the face. Jashua grabbed defendant in an attempt to take him to the ground. An
       unidentified man exited the van and grabbed Jashua from behind, holding his arms behind his
       back while defendant continuously punched Jashua in the face. The man threw Jashua to the
       ground, where defendant and the man repeatedly kicked Jashua in his back. Jashua crawled to
       his vehicle while being kicked. He estimated the two men kicked him between 15 and 25 times.
       Defendant eventually told the man to stop the beating, saying Jashua had enough to know not
       to “ ‘come around here anymore.’ ”
¶7         Jashua made it to his car and drove home, where he and his girlfriend cleaned the blood
       from his face. He said he did not want to call the police because he was on parole and he feared
       he would be sent back to prison. He went to the emergency room, where he was diagnosed with
       a broken nose. He was released after several hours and had surgery to repair his nose several
       days later.
¶8         Dawnette also testified, corroborating Jashua’s testimony regarding her request for the
       welfare check on her home. She denied giving defendant permission to be at her house. She
       said his name was not on the lease, he did not contribute to the rental payments, and he did not
       have a key.
¶9         Jason Danner, a Decatur police officer, testified he met with Jashua after the hospital had
       called the police to report the battery incident. Officer Danner said both Jashua and Dawnette
       cooperated with his investigation. After speaking with the siblings, Officer Danner drove to the
       Church Street residence, hoping to find defendant. He eventually saw defendant at the house
       and arrested him there. Officer Danner noticed defendant had a cut on his finger and his fists
       were red and swollen.
¶ 10       In defendant’s case in chief, he presented, by stipulation, the testimony of Greg Bell,
       defendant’s parole officer. If Bell were called to the witness stand, he would testify that
       defendant was on parole on the date of the incident. He would also testify that defendant’s
       home record listed his address as the Church Street residence.
¶ 11       After deliberations, the jury found defendant guilty of aggravated domestic battery.
       Defendant filed a pro se motion for ineffective assistance of counsel. The circuit court
       conducted a Krankel hearing, wherein defendant complained his counsel did not (1) introduce
       evidence on his behalf at trial, (2) meet with him to discuss the trial, and (3) discuss the State’s
       plea offer before trial. The court asked defendant to explain each allegation in detail. The court
       then asked defendant’s counsel to respond. To the court’s satisfaction, counsel explained the
       issues complained of were either (1) matters involving trial strategy or (2) nonmeritorious. The
       court denied defendant’s motion.
¶ 12       Counsel filed a posttrial motion, claiming the State’s evidence was insufficient to support
       the jury’s verdict. The court denied the motion and proceeded to sentencing. We note that, on
       the day before the sentencing hearing, defendant filed a pro se motion “appealing” the circuit
       court’s denial of his claims of ineffective assistance of counsel.

                                                    -3-
¶ 13       At sentencing, defendant testified on his own behalf in mitigation. He said that, at the time
       of the incident, he and Dawnette were married and living together. He was employed and
       contributing to the household expenses. They were expecting a child together. With regard to
       the incident, defendant explained he attempted to break up the fight between the unidentified
       male and Jashua. He said he spoke with Jashua after the incident and apologized. They
       maintain a personal relationship. Defendant admitted he has a problem with alcohol addiction.
¶ 14       During sentencing recommendations from counsel, the State advised the court defendant
       was to be sentenced as a Class X offender because he had twice previously been convicted of
       residential burglary, a Class 1 felony, in 1995 and 2001. See 730 ILCS 5/5-4.5-95(b) (West
       2012). After considering defendant’s testimony, the presentence investigation report,
       counsels’ recommendations, and the statutory factors in aggravation and mitigation, the circuit
       court sentenced defendant to 15 years in prison.
¶ 15       Defendant filed two pro se motions, challenging his sentence as excessive. The circuit
       court gave counsel the opportunity to file an amended motion on defendant’s behalf. Counsel
       explained to the court defendant had filed a complaint with the Illinois Attorney Registration
       and Disciplinary Commission (ARDC) regarding his representation. The court asked
       defendant if he wished counsel to represent him in his motion to reduce his sentence.
       Defendant replied: “I’m fine with him.” Counsel stood on defendant’s pro se motions,
       providing no additional argument. The court denied defendant’s motions.
¶ 16       This appeal followed.

¶ 17                                            II. ANALYSIS
¶ 18        Defendant raises several contentions of error, including allegations he was denied a fair
       trial, his counsel was ineffective, and his sentence was excessive. Specifically, with regard to
       his fair trial claims, he argues (1) the State elicited statements from his wife in violation of the
       marital privilege, (2) the jury was not given an instruction regarding the impeachment of
       Jashua’s testimony based upon his prior convictions, and (3) the prosecutor in the State’s
       closing argument improperly vouched for Jashua’s and Dawnette’s credibility, misstated
       Jashua’s testimony, and improperly implied Dawnette feared a violent confrontation with
       defendant. Defendant also claims (1) the circuit court failed to adequately inquire into his
       pro se allegations of ineffective assistance of counsel, (2) his 15-year sentence was excessive,
       and (3) his counsel rendered ineffective assistance of counsel throughout the trial. We address
       each contention in turn.

¶ 19                                       A. Marital Privilege
¶ 20       In Illinois, neither spouse may testify against the other as to any conversation,
       communication, or admission made between them or against the other in criminal cases, unless
       a spouse is charged with an offense against the other. 725 ILCS 5/115-16 (West 2012). The
       purpose of this privilege is “intended to further marital harmony, mutual understanding and
       trust by encouraging full disclosure, free communication, and confidential communications
       between spouses.” People v. Trzeciak, 2013 IL 114491, ¶ 41, 5 N.E.3d 141. Our supreme court
       has narrowed the application of this privilege to only communications intended to be
       confidential. Trzeciak, 2013 IL 114491, ¶ 42. “There is a presumption that communications
       between spouses, privately made, are intended to be confidential. However, where it appears
       from the nature or circumstances under which the communication was made that

                                                    -4-
       confidentiality was not intended, the communication is not privileged.” Trzeciak, 2013 IL
114491, ¶ 42.
¶ 21        Two elements must be met before a communication between spouses is deemed privileged.
       First, the statement must convey a message. Second, the message must be intended to be
       confidential. Trzeciak, 2013 IL 114491, ¶ 44.
¶ 22        The statements defendant is challenging in this appeal are from Dawnette’s testimony at
       trial where she reiterated the voicemail messages defendant purportedly left on her telephone
       after the incident. Dawnette testified defendant left a voicemail message indicating he was
       sorry for fighting Jashua and asked if he could come home. Specifically, Dawnette testified
       defendant said he “was sorry for fighting [her] brother, that he shouldn’t have been there, that it
       shouldn’t have happened, and he wished it didn’t happen like that.”
¶ 23        Defendant claims his statements to Dawnette were “undoubtedly intended to be
       confidential,” in that they were pleas to save their marriage. Thus, he asserts those statements
       were inadmissible. However, defendant forfeited review of this issue by failing to (1) invoke
       the privilege during Dawnette’s testimony (see People v. Hall, 194 Ill. 2d 305, 334-35, 743
N.E.2d 521, 539 (2000)) and (2) object to the admission of this evidence at trial and raise the
       issue in a posttrial motion (see People v. Enoch, 122 Ill. 2d 176, 186, 522 N.E.2d 1124, 1130
       (1988)). In his original brief, defendant asked us to apply the plain-error doctrine or review the
       issue for ineffective assistance of counsel based on counsel’s failure to object to Dawnette’s
       testimony. Our supreme court has directed us to consider the effect of its Veach decision on
       whether defendant’s ineffective assistance of claim may be properly considered on direct
       appeal. Taylor, No. 120425 (Ill. Sept. 27, 2017).
¶ 24        In his supplemental brief on remand, defendant contended that, in light of Veach, this court
       should now decide his three ineffective assistance of counsel claims. He addressed the merits
       of his three claims in the brief as well. In its brief, the State addressed the merits of the three
       ineffective assistance of counsel claims. We again reconsider defendant’s claims in light of
       Veach and find the record is sufficient to review defendant’s claim.
¶ 25        This court evaluates ineffective assistance of counsel claims under the standard set forth in
       Strickland v. Washington, 466 U.S. 668 (1984). People v. Evans, 186 Ill. 2d 83, 93, 708 N.E.2d
1158, 1163 (1999). For a successful ineffective assistance of counsel claim, a defendant must
       demonstrate (1) defense counsel’s performance fell below an objective standard of
       reasonableness and (2) the deficient performance prejudiced the defendant. Strickland, 466
U.S. at 687. To satisfy the deficiency prong of Strickland, the defendant must demonstrate
       counsel made errors so serious and counsel’s performance was so deficient that counsel was
       not functioning as “counsel” guaranteed by the sixth amendment (U.S. Const., amend. VI).
       Evans, 186 Ill. 2d at 93. Further, the defendant must overcome the strong presumption that the
       challenged action or inaction could have been the product of sound trial strategy. Evans, 186
Ill. 2d at 93. To satisfy the prejudice prong, the defendant must prove a reasonable probability
       exists that, but for counsel’s unprofessional errors, the proceeding’s result would have been
       different. Evans, 186 Ill. 2d at 93. Additionally, the Strickland Court noted that, when a case is
       more easily decided on the ground of lack of sufficient prejudice rather than that counsel’s
       representation was constitutionally deficient, the court should do so. Strickland, 466 U.S. at
       697.
¶ 26        As to the prejudice prong, defendant contends he suffered prejudice from Dawnette’s
       testimony about his voicemail messages to her because the evidence was close. We disagree.

                                                    -5-
       Jashua testified that, as he approached defendant, defendant shoved him. Jashua shoved
       defendant back, and defendant punched him in the face. When Jashua grabbed defendant, an
       unidentified man grabbed Jashua from behind and held Jashua’s arms behind his back while
       defendant continuously punched Jashua in the face. The man threw Jashua to the ground, and
       defendant and the man kicked Jashua in the back between 15 and 25 times. Jashua eventually
       went to the emergency room, where he was diagnosed with a broken nose. Officer Danner,
       who arrested defendant after speaking with Jashua and Dawnette, noticed defendant had a cut
       on his finger and his fists were red and swollen. Jashua’s version of the events was not refuted.
       During closing arguments, defense counsel conceded defendant battered Jashua. Defendant
       only challenged whether Jashua suffered great bodily harm. Defendant contends the evidence
       was close because (1) the evidence conflicted on whether defendant had a right to be at
       Dawnette’s home, (2) the evidence suggested Dawnette sent Jashua to her house knowing he
       would find defendant, (3) Jashua was on parole for home invasion and armed robbery, and
       (4) Jashua did not contact the police or Dawnette after the altercation. Those contentions do
       not call into question Jashua’s unrefuted version of the facts. We disagree with defendant that
       significant weakness existed in Jashua’s and Dawnette’s narratives. Accordingly, we find
       defendant failed to establish the prejudice prong of the Strickland test, and thus he cannot
       establish ineffective assistance of counsel based on counsel’s failure to raise the marital
       privilege. Additionally, since defendant’s plain-error argument rests on his contention the
       evidence was closely balanced and we have disagreed with that contention, defendant’s
       plain-error argument also fails.

¶ 27                      B. Failure to Give Jury Instruction on Prior Convictions
¶ 28        Defendant next claims he was denied a fair trial because Jashua testified he had two prior
       convictions and the circuit court failed to give Illinois Pattern Jury Instruction, Criminal, No.
       3.12 (4th ed. 2000) (hereinafter IPI Criminal 4th No. 3.12), which states, “[e]vidence that a
       witness has been convicted of an offense may be considered by you only as it may affect the
       believability of the witness.” Defendant contends IPI Criminal 4th No. 3.12 is a mandatory
       instruction. Defendant has again forfeited this issue by failing to raise an objection during the
       trial court proceedings. See Enoch, 122 Ill. 2d at 186. As with the marital privilege, defendant
       asked us to apply the plain-error doctrine or review the issue for ineffective assistance of
       counsel based on counsel’s failure to tender IPI Criminal 4th No. 3.12.
¶ 29        In our original opinion, we found the circuit court did not err. Generally, the circuit court is
       under no obligation to give instructions not tendered. People v. Barrow, 133 Ill. 2d 226, 266,
       549 N.E.2d 240, 258 (1989). In Barrow, our supreme court found no reversible error for failing
       to give the jury IPI Criminal 4th No. 3.12. Barrow, 133 Ill. 2d at 267. The court found
       defendant had forfeited the issue, but it also found no error despite the fact the prosecutor, the
       trial judge, and defense counsel had told the jury it should judge the credibility of the State’s
       witness, a convicted felon, by the same standard as any other witness. However, counsel also
       reminded the jury that the witness had been convicted and argued that he should not be
       believed. Barrow, 133 Ill. 2d at 267. Additionally, the committee notes do not indicate IPI
       Criminal 4th No. 3.12 is a mandatory instruction. It would have been up to defendant to tender
       the instruction if he sought to undermine Jashua’s credibility. He failed to do so.
¶ 30        Next, in our original opinion, we declined to address defendant’s alternative argument his
       attorney rendered ineffective assistance of counsel by failing to tender IPI Criminal 4th No.

                                                     -6-
       3.12, finding the record was insufficient to address it. However, as previously stated, we now
       find the record is sufficient to consider defendant’s argument.
¶ 31       As with defendant’s marital privilege argument, we apply the two-pronged test of
       Strickland to defendant’s claim. Strickland, 466 U.S. at 687. Regarding prejudice, defendant
       again asserts the evidence is close. However, we have already found that is not the case. In
       light of the strong evidence against defendant, the result of defendant’s trial would not have
       been different even if defense counsel had requested IPI Criminal 4th No. 3.12. Moreover, the
       lack of an instruction allowed the jury to consider Jashua’s prior convictions against him
       without limitation. Accordingly, we find defendant failed to establish the prejudice prong of
       the Strickland test as to his claim of ineffective assistance of counsel based on counsel’s failure
       to request IPI Criminal 4th No. 3.12. As with the marital privilege issue, defendant’s
       plain-error argument also fails because we have found the evidence was not closely balanced.

¶ 32                                     C. State’s Closing Argument
¶ 33       Defendant contends that, in closing arguments, the prosecutor improperly vouched for the
       credibility of Jashua and Dawnette, which deprived him of a fair trial when the State’s case
       centered solely on the witnesses’ credibility. Specifically, the prosecutor stated both witnesses
       were credible because they cooperated with the police. Defendant also claims the prosecutor
       improperly implied Dawnette feared a violent confrontation would occur if she went home and
       found defendant there. Defendant failed to pose any objection during the argument and
       likewise failed to raise the contentions of error in a posttrial motion. Therefore, defendant has
       forfeited this argument for appellate review. See Enoch, 122 Ill. 2d at 186. Like the previous
       two issues, he contends we should review this issue under the plain-error doctrine or for
       ineffective assistance of counsel. We begin by examining whether the prosecutor’s comments
       were improper.
¶ 34       Our supreme court has explained closing arguments as follows:
                   “The purpose of closing arguments is to give the parties a final opportunity to
               review with the jury the admitted evidence, discuss what it means, apply the applicable
               law to that evidence, and argue why the evidence and law compel a favorable verdict.
               [Citation.] A prosecutor has wide latitude in making a closing argument. [Citation.] In
               closing, the prosecutor may comment on the evidence and any fair, reasonable
               inferences it yields [citation], even if such inferences reflect negatively on the
               defendant [citation].” (Internal quotation marks omitted.) People v. Nicholas, 218 Ill.
2d 104, 121, 842 N.E.2d 674, 685 (2005).
       Moreover, the supreme court has recognized a prosecutor’s closing argument may reflect upon
       a witness’s credibility if it is based on facts in the record or inferences fairly drawn from those
       facts. People v. Shum, 117 Ill. 2d 317, 348, 512 N.E.2d 1183, 1194 (1987). “In addition, a
       prosecutor is permitted to discuss subjects of general knowledge, common experience, or
       common sense in closing argument.” People v. Beard, 356 Ill. App. 3d 236, 242, 825 N.E.2d
353, 359 (2005).
¶ 35       Here, defendant challenges the prosecutor’s comment to the jury Jashua was cooperative
       with the police, “which is how you would expect the victim of a crime like this to act and
       corroborates his testimony.” He also challenges the prosecutor’s comment Dawnette was
       cooperative, “which corroborates her testimony and bolsters her credibility.” Evidence was
       presented at trial showing Jashua and Dawnette were cooperative with the police investigation.

                                                    -7-
       Moreover, it is common sense and experience a crime victim would cooperate with the police.
       Thus, it naturally flows cooperation with the police is indicative of credibility. Accordingly,
       we find the prosecutor’s comments about credibility were a fair inference from the trial
       evidence.
¶ 36        Further, this case is distinguishable from People v. Bell, 152 Ill. App. 3d 1007, 505 N.E.2d
365 (1987), which defendant cited in support of his argument. There, the prosecutor stated the
       following: “What we know is people have a human, natural, impulsive desire to tell the truth,
       to confess when they’ve done something bad; to tell the honest, true version of what has
       happened ***.” (Internal quotation marks omitted.) Bell, 152 Ill. App. 3d at 1018. The Third
       District found the comment was improper because the remark lacked any basis in the evidence
       and was an attempt to add further weight to the defendant’s tape recorded confession. Bell, 152
Ill. App. 3d at 1018. The reviewing court also found the prosecutor improperly stated her
       personal opinion concerning the truth of the taped statement because “[a] prosecutor may not
       interject his personal belief in the veracity of a witness’ testimony.” Bell, 152 Ill. App. 3d at
       1018. In this case, the evidence showed the witnesses assisted the police, and it is common
       experience for victims to cooperate with the police. Additionally, this court has held that, “for
       a prosecutor’s closing argument to be improper, he must explicitly state that he is asserting his
       personal views, stating for example, ‘this is my personal view.’ ” (Emphasis in original.)
       People v. Pope, 284 Ill. App. 3d 695, 707, 672 N.E.2d 1321, 1329 (1996). Here, the prosecutor
       did not state it was his personal view.
¶ 37        Defendant also challenges the prosecutor’s statement that Dawnette wanted Jashua “to
       make sure [her house] was secure so that she could return there that evening with her children
       without having to worry about any confrontation taking place or what was going to happen.”
       He claims the statement suggests Dawnette feared a confrontation with defendant and invited
       the jury to speculate that defendant might be violent. Defendant further contends no evidence
       was presented Dawnette feared defendant.
¶ 38        “Confrontation” has the following definitions: (1) “face-to-face meeting,” (2) “the clashing
       of forces or ideas: conflict,” and (3) “comparison.” Merriam-Webster Online Dictionary,
       https://www.merriam-webster.com/dictionary/confrontation (last visited Jan. 26, 2018). None
       of the definitions include violence. In fact, the example for the second definition, “a violent
       confrontation between rival gangs,” adds the adjective “violence” to indicate violence.
       (Emphasis omitted). Merriam-Webster Online Dictionary, https://www.merriam-
       webster.com/dictionary/confrontation (last visited Jan. 26, 2018). Thus, we disagree with
       defendant that the prosecutor’s statement invited the jury to speculate whether defendant might
       be violent.
¶ 39        Moreover, we find the prosecutor’s statement about a confrontation was based on the trial
       evidence. Dawnette testified she asked Jashua to check on her house because she was ready to
       go home. She wanted Jashua to secure the house and make sure no one was there, so she “could
       go home and everything would be okay.” Dawnette testified it was common practice for her to
       ask Jashua to secure her residence before she returned home. She did so because of a prior
       incident with defendant. On the day of the battery, she had not been home in a week because of
       a “prior incident.” Jashua also testified it was common practice for Dawnette to ask him to go
       to her home and make sure defendant was not there. Due to the fact Dawnette had a common
       practice of asking Jashua to make sure defendant was not at the home when she returned, it is a
       reasonable inference she feared a confrontation with defendant.

                                                   -8-
¶ 40       Since we have found the prosecutor’s statements were proper, defendant has failed to
       establish both that defense counsel was ineffective for failing to object to them and plain error.

¶ 41                                           D. Krankel Inquiry
¶ 42       Defendant claims the circuit court did not adequately inquire into his pro se allegations of
       ineffective assistance of counsel. In particular, defendant argues the circuit court did not
       inquire into the ARDC complaint defendant had filed relating to counsel’s representation. The
       law requires a circuit court to conduct some type of inquiry into a defendant’s pro se claim of
       ineffective assistance of counsel. People v. Moore, 207 Ill. 2d 68, 78, 797 N.E.2d 631, 637
       (2003). Thus, the concern is “ ‘whether the trial court conducted an adequate inquiry’ into the
       allegations.” People v. Peacock, 359 Ill. App. 3d 326, 339, 833 N.E.2d 396, 407 (2005)
       (quoting Moore, 207 Ill. 2d at 78). In our original opinion, we concluded that the circuit court’s
       inquiry was adequate. In his supplemental brief, defendant asks us to reconsider our original
       holding on this issue. However, our supreme court specifically directed us to consider the
       effect of the Veach decision on whether defendant’s ineffective assistance of counsel claims
       could be properly considered on direct appeal. Taylor, No. 120425 (Ill. Sept. 27, 2017). This
       issue is outside the supreme court’s directions on remand, and thus we decline to reconsider
       this issue. The following is our original disposition of the issue.
¶ 43       On August 25, 2013, approximately 10 days after defendant’s jury trial, defendant filed a
       handwritten letter, stating he was not happy with counsel’s representation. On August 29,
       2013, defendant filed a handwritten “motion for ineffective counseling.” The circuit court, the
       Honorable Scott B. Diamond, presiding, filed a letter in response, addressed to defendant,
       indicating defendant’s filings had “trigger[ed] a ‘Krankel’ hearing.” On October 10, 2013, the
       circuit court, the Honorable Timothy J. Steadman, presiding, conducted a Krankel hearing. At
       the hearing, the court asked defendant to explain his allegations “one at a time.” After
       defendant mentioned each of his complaints, the court addressed defendant’s counsel and
       asked him to respond. After considering defendant’s and counsel’s arguments, the court denied
       defendant’s motion.
¶ 44       In January 2014, Judge Steadman conducted a hearing on counsel’s motion to reconsider
       defendant’s sentence. Prior to beginning the hearing, counsel informed the court defendant had
       filed an ARDC complaint against him. The court asked defendant if he wanted “an attorney to
       represent [him] on this motion to reduce sentence.” Defendant responded: “No, I’m fine with
       him.”
¶ 45       In this case, the circuit court satisfied the inquiry requirement set forth in Moore. The court
       gave defendant ample opportunity to explain each of his allegations. The court questioned
       defendant and trial counsel, and therefore, it adequately inquired into and considered
       defendant’s allegations in his filings with the court. Cf. Peacock, 359 Ill. App. 3d at 339-40.

¶ 46                                            E. Sentence
¶ 47       Defendant contends his 15-year sentence is excessive given (1) the State had previously
       offered him a 4-year plea agreement, (2) the circumstances of the case favored a lesser
       sentence, and (3) defendant was gainfully employed and supporting his child and his wife’s
       three children at the time of the offense.



                                                    -9-
¶ 48       First, the record does not contain any evidence of the State’s initial plea offer. Defendant
       indicated at the Krankel hearing that the State had offered him a four-year plea deal, but his
       statement is not corroborated anywhere in the record. Thus, we will not rely on that basis as a
       ground for finding his sentence excessive. See People v. Parsons, 284 Ill. App. 3d 1049, 1064,
       673 N.E.2d 347, 357 (1996) (sentencing court did not err by sentencing the defendant to 15
       years after the State had proposed a plea deal of 6 to 10 years). The State may have tried to
       induce defendant to enter into an early plea agreement with the lure of a lesser sentence than
       typically warranted, but such an offer has no effect on an argument challenging a greater
       sentence. Parsons, 284 Ill. App. 3d at 1064 (“Moreover, there is nothing inherently
       unconstitutional in increasing a sentence after trial. Such an increase need not connote the
       imposition of a penalty because the defendant elected to proceed to trial, but, rather, the
       disparity may simply reflect an inducement given to a defendant to plea bargain in exchange
       for a sentence less than that which is ordinarily warranted. That, by itself, is not unlawful.”).
¶ 49       Defendant also contends the circuit court failed to consider the factual circumstances of the
       offense and the fact defendant was providing for his family. When addressing an excessive
       sentence claim, this court has explained its role in reviewing a defendant’s sentence as follows:
                    “A trial court’s sentencing determination must be based on the particular
               circumstances of each case, including factors such as the defendant’s credibility,
               demeanor, general moral character, mentality, social environment, habits, and age.
               [Citations.] Generally, the trial court is in a better position than a court of review to
               determine an appropriate sentence based upon the particular facts and circumstances of
               each individual case. [Citation.] Thus, the trial court is the proper forum for the
               determination of a defendant’s sentence, and the trial court’s decisions in regard to
               sentencing are entitled to great deference and weight. [Citation.] Absent an abuse of
               discretion by the trial court, a sentence may not be altered upon review. [Citation.] If
               the sentence imposed is within the statutory range, it will not be deemed excessive
               unless it is greatly at variance with the spirit and purpose of the law or is manifestly
               disproportionate to the nature of the offense.” (Internal quotation marks omitted.)
               People v. Price, 2011 IL App (4th) 100311, ¶ 36, 958 N.E.2d 341.
¶ 50       Defendant, based on his criminal record, was to be sentenced as a Class X offender. The
       State had recommended a sentence of 20 years, while defendant’s attorney recommended a
       sentence of 6 years. The court considered defendant’s “very poor prior record of prior criminal
       convictions, at least three residential burglaries, one as a juvenile, two as an adult, prior acts of
       violence and aggravated battery, felony domestic battery, misdemeanor domestic battery, at
       least three resisting a peace officer convictions, and then other convictions like escape and the
       cannabis conviction referred to by counsel.” Additionally, the court considered defendant had
       committed this offense while on parole, an “extremely serious situation.” The court found
       defendant was “a person who the public has to be protected from.”
¶ 51       Defendant’s sentence falls within the applicable statutory guidelines. Sentencing for a
       Class X offender is 6 to 30 years in prison. 730 ILCS 5/5-4.5-25(a) (West 2012). The circuit
       court’s imposition of a sentence of 15 years falls squarely within the time prescribed. Given the
       relevant factors and considerations, we conclude the circuit court did not abuse its discretion in
       sentencing defendant.




                                                    - 10 -
¶ 52                                      III. CONCLUSION

¶ 53      For the reasons stated, we affirm the Macon County circuit court’s judgment. As part of our
       judgment, we award the State its $75 statutory assessment against defendant as costs of this
       appeal.

¶ 54      Affirmed.




                                                 - 11 -